EVERETT, Chief Judge
(concurring):
In the supplement to his petition for grant of review appellant assigned 20 errors. Having reviewed them thoroughly, I share Judge Cox’ view that Breseman received a fair trial and that he was not materially prejudiced by any error.
I conclude that the commanding officer had probable cause to authorize a search of appellant’s desk and his BOQ room and that he authorized a search in compliance with the Military Rules of Evidence and the Fourth Amendment. Thus, like the principal opinion, I have not tried to determine whether, under O’Connor v. Ortega, 480 U.S. 709, 107 S.Ct. 1492, 94 L.Ed.2d 714 (1987), appellant had retained any expectation of privacy in the contents of the desk.